DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1 under Papasakellariou (US 2013/0155974) in view of Blankenship (US 2013/0242882) and Zhang (US 2017/0164363) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blankenship et al. (US 2013/0039291).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, 19-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2013/0155974, hereinafter “Papasakellariou”) in view of Blankenship et al. (US 2013/0039291, hereinafter “Blankenship”) and further in view of Zhang et al. (US 2017/0164363, hereinafter “Zhang”).
For claims 1, 14, 27 and 30, Papasakellariou discloses A method for wireless communication at a user equipment, comprising: 
receiving an allocation of resources within a system bandwidth, comprising at least a subset of remaining wireless resources for a second type of communication that are separate from a reserved set of wireless resources, within the system bandwidth, configured for a first type of communication (an MTC UE is informed, through higher layer signaling, of OFDM symbols available for DL signaling 1010 at a given subframe (or the MTC UE may assume a maximum number of OFDM symbols for transmissions of C-CCHs). OFDM symbols available for DL signaling to the MTC UE may or may not include all DL subframe symbols. The MTC UE is also informed, through higher layer signaling, of a DL BW part allocated for DL signaling 1020. Different MTC UEs may be informed of different parts of a DL BW, but all MTC UEs are informed of the same OFDM symbols for DL signaling; see Papasakellariou par. 0087-0089 and Fig. 10), 
Papasakellariou does not explicitly disclose receiving a first indication that the subset of the remaining wireless resources for the second type of communication is configured during a second subframe that differs from a first subframe, wherein the subset of the remaining wireless resources for the second type of communication is not configured during the first subframe. Blankenship discloses receiving a first indication (A UE-specific E-PDCCH indicator including E-PDCCH configuration information could be transmitted in the UE-specific search space in the legacy PDCCH region using a new DCI format; see Blankenship par. 0089) that the subset of the remaining wireless resources for the second type of communication is configured during a second subframe that differs from a first subframe, wherein the subset of the remaining wireless resources for the second type of communication is not configured during the first subframe (As legacy UEs are not aware of the existence of such an E-PDCCH allocation, their PDSCH transmission should not be scheduled in the subframe, or a collision could occur between their PDSCH and the E-PDCCH, which could degrade the performance of the PDSCH, as generally, the PDSCH will be punctured…. a PDSCH of a legacy UE can only be scheduled in the RBs in which no E-PDCCH is transmitted. The PDSCHs for advanced UEs could be scheduled in both types of RBs where the E-PDCCH is configured or not configured. As a result, the PDSCH reception procedure for advanced UEs may need to be modified. To summarize, the FDM way for multiplexing the E-PDCCH region and the PDSCH region may have less impact for both legacy and advanced UEs and could provide more flexibility for E-PDCCH design. For the FDM or FDM/TDM multiplexing scheme, the E-PDCCH resources allocated in a subframe, either dynamically or semi-statically, could be indicated by a number of VRBs, i.e. {VRB0 , VRB 1 ,... , VRBNvRBJ, where N VRB is the number of VRBs allocated to the E-PDCCH region; see Blankenship par. 0053-0056). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to improve the overall PDCCH capacity, facilitating the adoption of new coding and modulation schemes such as high order modulation, facilitating interference mitigation, facilitating the use of MIMO transmission, and reducing blind decoding (see Blankenship par. 0048).
Papasakellariou does not explicitly disclose wherein the first type of communication has a first transmit time interval (TTI) and the second type of communication has a second TTI that differs from the first TTI. Zhang discloses wherein the first type of communication has a first transmit time interval (TTI) and the second type of communication has a second TTI that differs from the first TTI (The user equipment receives the broadcast message sent by the base station, where the broadcast message includes a random access channel (RACH) resource and a preamble that are corresponding to a second TTI, the second TTI is a type of TTI length, there is a first TTI and the second TTI, and the first TTI is greater than the second TTL… the user equipment may report a TTI capability and/or an RTT capability of the user equipment. Specifically, the user equipment may actively report the capability; or a network side performs querying, and then the user equipment reports the capability… Specifically, the user equipment may report information about a supported TTI length and/or a supported RTT length, or report only information about whether a short TTI is supported and/or a short RTT is supported.; see Zhang par. 0540-0548 and Fig. 15); and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Papasakellariou's invention to resolve a conflict problem in a data transmission process with coexistence of different processing delay scenarios (see Zhang Abstract).	
Specifically for claim 14, Papasakellariou discloses An apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory coupled to the processor; and instructions stored in the memory, the instructions being executable by the processor to: (methods and apparatus for a UE with reduced capabilities (MTC UE) to transmit and receive signaling and to conserve power in a network that also supports conventional UEs; see Papasakellariou par. 0053). 
Specifically for claim 30, Papasakellariou does not explicitly disclose A non-transitory computer-readable medium storing computer- executable code for wireless communication at a user equipment (UE), the code executable by a processor to:. Zhang discloses A non-transitory computer-readable medium storing computer- executable code for wireless communication at a user equipment (UE), the code executable by a processor to: ( When the integrated unit is implemented in the form of a software functional unit and sold or used as an independent product, the integrated unit may be stored in a computer-readable storage medium; see Zhang par. 1008). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Papasakellariou's invention to resolve a conflict problem in a data transmission process with coexistence of different processing delay scenarios (see Zhang Abstract).
For claims 2, 15 and 28, the combination of Papasakellariou and Zhang does not explicitly disclose The method of claim 1, further comprising: receiving a second indication that the subset of the remaining wireless resources for the second type of communication is configured for the first type of communication during the first subframe. Blankenship discloses The method of claim 1, further comprising: receiving a second indication that the subset of the remaining wireless resources for the second type of communication is configured for the first type of communication during the first subframe (This third implementation provides procedures for an advanced UE to recognize that there is a new E-PDCCH region in the subframe and to determine if there is an E-PDCCH for that UE in the E-PDCCH region. This information might be provided through a broadcast or multicast of E-PDCCH configuration information or through a UE-specific E-PDCCH indicator transmitted in the legacy PDCCH region. As the E-PDCCH is not supported by legacy UEs, the legacy PDCCH region can still be configured and used to transmit the legacy PDCCH for legacy UEs. Even though an advanced UE could support a new E-PDCCH design, an advanced UE would still support the legacy PDCCH as required for backward compatibility. It may therefore be convenient to use the legacy PDCCH region as the starting point for an advanced UE to look for the new E-PDCCH region information and also to use some legacy DCI formats as the fall-back PDCCH scheme (see Blankenship par. 0091-0092). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to improve the overall PDCCH capacity, facilitating the adoption of new coding and modulation schemes such as high order modulation, facilitating interference mitigation, facilitating the use of MIMO transmission, and reducing blind decoding (see Blankenship par. 0048).
For claims 3, 16 and 29, the combination of Papasakellariou and Zhang does not explicitly disclose The method of claim 1, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources for the second type of communication is configured during the second subframe based at least in part on a type of data service for the second type of communication. Blankenship discloses The method of claim 1, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources for the second type of communication is configured during the second subframe based at least in part on a type of data service for the second type of communication (the E-PDCCH information of a group of UEs is provided in a broadcast/multicast message sent semi-statically through higher-layer signaling or dynamically through a broadcast/multicast message in the common search space in the legacy PDCCH region. The information could also be transmitted in a fixed location in the legacy PDCCH region, which could be predefined or signaled. The information could also be transmitted in a broadcast/multicast message that is sent semi-persistently in the legacy PDCCH region. An E-PDCCH indicator DCI may be located in a fixed CCE location similar to the case with the PCFICH. The location may be defined in the specifications or may be cell-specific and signaled to the UEs explicitly (e.g., in the SIB) or implicitly (e.g., through cell ID). Only advanced UEs will decode the E-PDCCH indicator DCI. The indicator may be a bitmap that indicates the presence of pre-configured E-PDCCH regions, where the length of the bitmap is the number of configured E-PDCCH regions; see Blankenship par. 0097). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to improve the overall PDCCH capacity, facilitating the adoption of new coding and modulation schemes such as high order modulation, facilitating interference mitigation, facilitating the use of MIMO transmission, and reducing blind decoding (see Blankenship par. 0048).
For claim 4 and 17, Papasakellariou discloses The method of claim 1, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources for the second type of communication is configured during the second subframe based at least in part on an amount of data in a data queue for the second type of communication (As a PRB granularity may be too large for PDSCH transmissions to MTC UEs, which typically convey small data packets or configuration control information by higher layer signaling, a smaller granularity may be used for transmitting E-CCHs or PDSCHs to MTC UEs. For example, a minimum resource allocation unit can be half a PRB or equivalently a second PRB type, which includes half the Res of a conventional PRB, can be used. The DMRS associated with each channel (E-CCH or PDSCH) can be transmitted over the whole PRB, such as illustrated in FIG. 6. Multiplexing PDSCHs to different MTC UEs in one PRB can also be performed in the same manner. In this case, a UE may determine which half of a PRB a respective PDSCH is transmitted, either by configuration from the network, or by explicit indication by one bit in a DL SA, or by implicit indication; see Papasakellariou par. 0097).
For claims 6 and 19, Papasakellariou discloses The method of claim 1, further comprising: transmitting a message indicating that uplink data of the second type of communication is to be transmitted, wherein the first indication is received based at least in part on the message (a Physical Uplink Shared CHannel (PUSCH) from a first User Equipment (UE) or from a second UE is provided. The method includes receiving a PUSCH from the first UE using a first bandwidth unit; and receiving a PUSCH from the second UE using a second bandwidth unit, wherein the second bandwidth unit is less than the first bandwidth unit; see Papasakellariou par. 0059; Referring to FIG. 18, an MTC UE is first informed by a NodeB, through higher layer signaling, of a set of UL BWs 1810. For example, a ULBW of 48 RBs can be divided into 8 BW parts of 6 RBs each, and a respective bit-map of bits can indicate, to an MTC UE, the BW parts for an SRS transmission. The MTC UE is also informed of a set of SRS transmission parameters, such as the SRS transmission BW, the SRS transmission period, and other parameters associated with the construction of the SRS, which can also be based on a ZC sequence 1820. The MTC UE transmits an SRS at each respective transmission instance only within a BW in the set of indicated UL BWs 1830; see Papasakellariou par. 0138).
For claims 7 and 20, the combination of Papasakellariou and Zhang does not explicitly disclose The method of claim 1, wherein receiving the first indication comprises: receiving the first indication comprising a presence indication channel that indicates that the subset of the remaining wireless resources is configured for the second type of communication during the second subframe. Blankenship discloses The method of claim 1, wherein receiving the first indication comprises: receiving the first indication comprising a presence indication channel that indicates that the subset of the remaining wireless resources is configured for the second type of communication during the second subframe (dynamic selection might be made from a set of pre-configured E-PDCCH regions. A set of E-PDCCH configurations for a group of UEs could be broadcast or multicast semi-statically through radio resource control (RRC) signaling. The presence of the localized E-PDCCH regions containing resources in each subframe could be indicated dynamically through a new DCI. In general, the new DCI may contain a few bits that could be used to identify which of the configured E-PDCCH regions are present; see Blankenship par. 0087). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to improve the overall PDCCH capacity, facilitating the adoption of new coding and modulation schemes such as high order modulation, facilitating interference mitigation, facilitating the use of MIMO transmission, and reducing blind decoding (see Blankenship par. 0048).
For claims 8 and 21, the combination of Papasakellariou and Zhang does not explicitly disclose The method of claim 1, wherein receiving the first indication comprises: receiving the first indication comprising a presence indication channel that indicates a shape or an amount for the subset of the remaining wireless resources that are configured for the second type of communication during the second subframe. Blankenship discloses The method of claim 1, wherein receiving the first indication comprises: receiving the first indication comprising a presence indication channel that indicates a shape or an amount for the subset of the remaining wireless resources that are configured for the second type of communication during the second subframe (the content of such an E-PDCCH indicator with an estimated number of bits is shown in Table 2, which may contain information including resource allocation, DCI format, modulation and coding scheme (MCS) level, resources needed to carry the E-PDCCH, rank, and DM-RS ports. The resource allocation indicates the index of a PRB pair and possibly the slot index (0 or 1 ). The index of the PRB could be the absolute PRB index with respect to the system bandwidth or could be a relative PRB index with respect to the E-PDCCH region. For example, the E-PDCCH region could be allocated semi-statically, and such an allocation could be broadcast to the UE. The relative PRB index within such an E-PDCCH region for that UE could then be signaled dynamically in the E-PDCCH indicator. Alternatively, a number of E-PDCCH regions may be defined and signaled semi-statically to the UE, and the E-PDCCH indicator may be used to indicate dynamically the allocation of one or more of the pre-defined regions; see Blankenship par. 0099-0100). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Blankenship's arrangement in Papasakellariou's invention to improve the overall PDCCH capacity, facilitating the adoption of new coding and modulation schemes such as high order modulation, facilitating interference mitigation, facilitating the use of MIMO transmission, and reducing blind decoding (see Blankenship par. 0048).
For claims 9 and 22, the combination of Papasakellariou and Blankenship does not explicitly disclose The method of claim 1, wherein the first type of communication and the second type of communication differ based on round trip time (RTT), and wherein: the first type of communication has a first subframe type with a first RTT, and the second type of communication has a second subframe type with a second RTT that is less than the first RTT. Zhang discloses The method of claim 1, wherein the first type of communication and the second type of communication differ based on round trip time (RTT) (if it is determined that the RTT length is the first RTT, a data sending and receiving rule corresponding to the first RTT is used, or if it is determined that the RTT length is the second RTT, the data sending and receiving rule corresponding to the second RTT is used. Further, when the second control message instructs to use types that are of data needing to be transmitted and are separately corresponding to different RTT lengths, the user equipment transmits data of a type corresponding to the RTT length; see Zhang par. 0321-0322, 0546-0548), and wherein: the first type of communication has a first subframe type with a first RTT, and the second type of communication has a second subframe type with a second RTT that is less than the first RTT (user equipment may receive a control message sent by a base station, so that the user equipment can determine, according to the control message, an RTT length or a TTI length for performing transmission of the data with the base station, and further perform transmission of the data with the base station in a data sending or receiving manner adapted to the corresponding RTT length or TTI length; see Zhang par. 0248; in a time domain, the different channel resources may be different TTIs, different timeslots, different OFDM symbols, different subframes, different radio frames; see Zhang par. 0352). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Papasakellariou's invention to resolve a conflict problem in a data transmission process with coexistence of different processing delay scenarios (see Zhang Abstract).
For claims 10 and 23, the combination of Papasakellariou and Blankenship does not explicitly disclose The method of claim 1, wherein: the first type of communication has a first subframe type with the first TTI, and the second type of communication has a second subframe type with the second TTI that is less than the first TTI. Zhang discloses The method of claim 1, wherein: the first type of communication has a first subframe type with the first TTI, and the second type of communication has a second subframe type with the second TTI that is less than the first TTI (The user equipment receives the broadcast message sent by the base station, where the broadcast message includes a random access channel (RACH) resource and a preamble that are corresponding to a second TTI, the second TTI is a type of TTI length, there is a first TTI and the second TTI, and the first TTI is greater than the second TTL; see Zhang par. 0540, 0546-0548).
For claims 12 and 25, Papasakellariou discloses The method of claim 1, wherein the second type of communication comprises machine-type communication (MTC) (UEs may communicate over a total system BW or over only a part of the system BW. The former UEs can benefit from most or all network capabilities for PDSCH receptions or PUSCH transmissions, are typically used by humans, and are referred to as conventional UEs herein. The latter UEs have substantially reduced capabilities compared to the former UEs in order to substantially reduce their cost, are typically associated with machines, and are referred to as Machine Type Communication (MTC) UEs herein; see Papasakellariou par. 0040).
For claims 13 and 26, Papasakellariou discloses The method of claim 12, wherein the subset of the remaining wireless resources comprises control and synchronization signaling sufficient for the UE to receive the second type of communication independently of the first type of communication (A first alternative is for an MTC UE to implicitly derive a DL BW for communication after BCH detection and prior to detecting PDCCHs and respective PDSCHs conveying a higher layer control signaling that allocates a DL BW and other parameters for subsequent communication as a function of a NodeB (cell) identity that is provided by synchronization signals… FIG. 19 is a diagram illustrating a DL BW determination by an MTC UE after BCH detection according to an embodiment of the present invention. Referring to FIG. 19, an MTC UE first detects synchronization signals and the BCH and determines an identity of a respective cell 1910. Based on an outcome of a modulo operation between a cell identity and a predetermined number L 1920, the MTC UE determines a first DL BW for communication after BCH detection 1930 or a second DL BW for communication after BCH detection 1940; see Papasakellariou par. 0142-0145).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, Blankenship and Zhang and further in view of Jeong et al. (US 2015/0282083, hereinafter “Jeong”).
For claims 5 and 18, the combination of Papasakellariou, Zhang and Blankenship does not explicitly disclose The method of claim 4, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources is configured for the second type of communication based at least in part on whether the amount of data in the data queue satisfies a threshold. Jeong discloses The method of claim 4, wherein receiving the first indication comprises: receiving the first indication that the subset of the remaining wireless resources is configured for the second type of communication based at least in part on whether the amount of data in the data queue satisfies a threshold (the low power mode indicator is an indicator indicating that the UE 300 is to operate in the low power mode. The first on-duration timer value is a set value of a timer that counts a cycle in which the UE 300 transmits data when operating in the low power mode, that is, a cycle from a data transmission start point to a data transmission end point. The queue threshold is a value set in a queue in which non-transmitted data packets are stored to prevent a transmission data loss. That is, the queue threshold is a value set to prevent transmission data from being lost if a time continues for a long time during which a channel state fails to satisfy a data transmission threshold. For example, if the number of data packets stored in the queue satisfies the queue threshold, the UE 300 may transmit a data packet immediately or transmit a request for resource allocation, ignoring the transmission threshold; see Jeong par. 0064). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jeong's arrangement in Papasakellariou's invention to improve user-experienced service quality while reducing battery consumption of the UE (see Jeong par. 0001).
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, Blankenship, Zhang and Jeong, and further in view of Tabet et al. (US 2015/0092647, hereinafter “Tabet”).
For claims 11 and 24, Papasakellariou discloses The method of claim 1, wherein the first type of communication and the second type of communication differ based on duty cycle timing (MTC UEs are low cost devices targeting various low data rate traffic applications including smart metering, intelligent transport systems, consumer electronics, and medical devices. Typical traffic patterns from MTC UEs are characterized by low duty cycles and small data packets in the order of a few tens or a few hundred bytes; see Papasakellariou par. 0041), and 
The combination of Papasakellariou, Zhang and Blankenship does not explicitly disclose wherein: the first type of communication is associated with a first duty cycle and utilizes either a partial or a full amount of the system bandwidth, and the second type of communication is associated with a second duty cycle less than the first duty cycle and utilizes a bandwidth less than the system bandwidth. Tabet discloses wherein: the first type of communication is associated with a first duty cycle and utilizes either a partial or a full amount of the system bandwidth, and the second type of communication is associated with a second duty cycle less than the first duty cycle and utilizes a bandwidth less than the system bandwidth (the UE attempts to monitor downlink communication channels (e.g., the PDCCH or the PDSCH) for information associated with various network resource grants/allocations during an LTE RRC Connected mode, based on a duty cycle associated with a particular UE application; see Tabet par. 0041; when a physical hybrid-ARQ indicator channel (PRICH) is detected within the current LTE subframe, it may be necessary for a UE 400 to operate at the designated system bandwidth, e.g., a system bandwidth of 20 MHz, as opposed to a reduced operational bandwidth, e.g., 1.4 MHz. The PRICH in the DL carries HybridARQ (HARQ) acknowledgements (ACK/NACK) for uplink data transfers. As would be understood by those skilled in the art, HARQ procedures typically preempt lower level procedures, and as such, HARQ for low-bandwidth applications (e.g., such as VoLTE applications) having low duty cycles may need to be deactivated to enable a UE 400 to employ a reduced operating bandwidth; see Tabet par. 0082, 0086-0088). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Tabet's arrangement in Papasakellariou's invention to mitigate problems associated with downlink control channel monitoring that result in unnecessary power consumption at user equipment (see Tabet par. 0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415